          Case 6:18-po-00631-JDP Document 22 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JAZMIN FUENTES
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:18-po-00631-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    JAZMIN FUENTES,
15                     Defendant.
16
17            The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,
19   counsel for the defendant, Jazmin Fuentes, hereby stipulate and jointly move this Court to vacate
20   the review hearing currently calendared for May 19, 2020.
21            On June 12, 2019, the Honorable Jeremy D. Peterson sentenced Ms. Fuentes to a term of
22   12 months unsupervised probation and a fine and special assessments totaling $600.00. Ms.
23   Fuentes has paid her fine in full and is in compliance with all terms of probation. The undersigned
24   defense counsel respectfully moves the court to vacate the review hearing. The government does
25   not object.
26   //
27   //
28   //
       Case 6:18-po-00631-JDP Document 22 Filed 05/15/20 Page 2 of 3


 1                                      Respectfully submitted,
 2
                                        McGREGOR W. SCOTT
 3                                      United States Attorney
 4   Dated: May 14, 2020                /s/ Susan St. Vincent
                                        SUSAN ST. VINCENT
 5                                      Acting Legal Officer
                                        National Park Service
 6                                      Yosemite National Park
 7
 8                                      HEATHER E. WILLIAMS
                                        Federal Defender
 9
10   Dated: May 14, 2020                /s/ Benjamin A. Gerson
                                        BENJAMIN A. GERSON
11                                      Assistant Federal Defender
                                        Attorney for Defendant
12                                      JAZMIN FUENTES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Fuentes – Stipulation to
     Vacate Review Hearing                 2
       Case 6:18-po-00631-JDP Document 22 Filed 05/15/20 Page 3 of 3


 1                                               ORDER
 2            Based on the parties’ joint representation that Ms. Fuentes is in compliance with the
 3   conditions of her probation, the court vacates the review hearing in case 6:18-po-00631-JDP
 4   scheduled for May 19, 2020, at 10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      May 15, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Fuentes – Stipulation to
     Vacate Review Hearing                          3
